





CITATION:
Tas
-Mari Inc. v.
DiBattista
*
Gambin
Developments Limited, 2011 ONCA 189



DATE: 20110310



DOCKET: C51311



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and LaForme JJ.A.



BETWEEN



Tas
-Mari Inc.



Plaintiff (Respondent)



and



DiBattista
*
Gambin
Developments Limited



Defendant (Appellant)



AND BETWEEN



DiBattista
*
Gambin
Developments
          Limited



Plaintiff by Counterclaim (Appellant)



and



Tas
-Mari Inc.
, Domenic
Tassone
and
Ottavio

Tassone



Defendants by Counterclaim (
Respondent
)



BETWEEN



DiBattista
*
Gambin
Developments
          Limited



Plaintiff (Appellant)



and



Fernbrook
Homes (
Creditview
) Limited, Nick
Cortellucci
, Gino
DiGenova
, Danny Salvatore,
Ballantry
Homes
          (Fletcher's Meadow) Inc., David Hill,

David N. Hill,
Atul

Vanmali
,
Devonlea
Estates Inc., Bobby
Bhoola
,
Hawksview
Estates Inc., Stanley
          Cash, Tom
Schonberger
,
Tas
-Mari
          Inc., Domenic
Tassone
and
Ottavio

Tassone




Defendants (
Respondents/Appellants by way of
          Cross-Appeal
)



AND BETWEEN



Ballantry
Homes
          (Fletcher's Meadow)
,
Hawksview
Estates Inc. and
Devonlea
Estates Inc.




Plaintiffs by Counterclaim (
Respondents/Appellants
          by way of Cross-Appeal
)



and



DiBattista
*
Gambin
Developments
          Limited



Defendant by Counterclaim (Appellant/Respondent
          by way of Cross-Appeal)



Robert D.
Malen
, for the
          appellant/respondent by way of cross-appeal,
DiBattista
*
Gambin
Developments Limited



Alistair
Riswick
, for the
          respondent,
Tas
-Mari Inc.



Brett D. Moldaver, for
          the respondents/appellants by way of cross-appeal,
Ballantry
Homes (Fletcher's
          Meadow) Inc., David Hill, David N. Hill,
Atul

Vanmali
,
Devonlea
Estates Inc.,
          and Bobby
Bhoola



Heard and released orally:
February 22, 2011



On appeal and cross-appeal from the
          judgments of Justice Douglas K. Gray of the Superior Court of Justice, dated August
          5, 2009 and October 20, 2009.



ENDORSEMENT



[1]

The appellant,
DiBattista
*
Gambin
Developments Ltd. (DBG) appeals from the judgments
    of Gray J. dated August 5 and October 20, 2009.  In these judgments, which followed a two-week trial of two joined
    actions, the trial judge held that DBG was not entitled to bill the respondent
    builders for certain repairs in a residential building project because DBG had
    not complied with a notice provision in the agreements between the developer
    DBG and various builders.

[2]

In the same judgments, the trial judge held that the
    respondents
Devonlea
Estates Inc., David Hill and
    Bobby
Bhoola
had to post security to continue to
    cover the possibility that DBG would call on them for their shares of the cost
    of repairs ordered by the municipality.

[3]

DBG appeals on the notice issue.
Devonlea
, Hill and
Bhoola
cross-appeal on the posting of security issue.

The Appeal

[4]

DBG
    submits that the trial judge erred in his interpretation of Article 11.05 of the
    contract, which provides:

11.05
Notice
: In no event shall the Vendor, at the Purchasers
    expense, repair any damage or draw upon the Security Deposit, prior to
    providing to the Purchaser written notice specifying the Damage or default
    complained of and allowing seven (7) days for the Purchaser to remedy such
    default or repair the Damage or commence and diligently undertake repair of the
    Damage or cure of such default within a reasonable time as determined by the
    Vendor but not exceeding 15 days from delivery of the written notice thereof by
    the Vendor

[5]

In
    many instances DBG did not provide the notice required by Article 11.05 to the
    builders with respect to repairs in the common areas of the multi-builder
    project on the basis that Article 11.05 required notice only for repairs that
    were ordered on the lots actually developed by each builder.  The trial judge held that this was too narrow
    a reading of the provision and that, therefore, the builders did not have to
    contribute towards repairs for which they had received no notice.

[6]

On
    appeal, DBG submits that the trial judge erred in his interpretation of Article
    11.05 by not properly considering (
i
) the agreement
    as a whole; (ii) the factual matrix within which the agreement was made; and
    (iii) repairs within the
lot
lines as an implied term
    of the contract.  Further, DBG submits
    that the trial judge erred in not holding that Article 11.05 was, at the very
    least, ambiguous.  Because of this
    ambiguity, the post-contractual conduct of the builders (in paying invoices from
    DBG and raising no complaints about notice) was relevant in that it indicated
    that the builders held the same interpretation as did DBG.

[7]

Finally,
    DBG relies on the doctrine of promissory
estoppel
.  DBG contends that by paying several invoices
    though no notice had been given, the builders represented that notice was not
    required, and DBG relied on those representations.

[8]

We
    called on the respondent builders on DBGs submission on promissory
estoppel
.

[9]

On
    the interpretation of the agreement, we agree with the trial judge that Article
    11.05 was not ambiguous, and, on its clear language, covered services within
    and outside the
lot
lines.  We also agree with the trial judge that there
    is no basis to imply a within the
lot
lines term into
    Article 11.05.  Such an implied term
    might, as the trial judge recognized, have made the agreement work more
    efficiently, but it is far from an obvious term.  Other provisions of the agreement  for
    example Article 10.04  show we cannot presume the parties intended that the
    notice requirement in Article 11.05 was to be confined to services within the
lot
lines.

[10]

Finally,
    we are not persuaded that the trial judge erred in finding that DBG had not
    made out a case of promissory
estoppel
.  Mr.
DiBattistas
own evidence demonstrated that for his own reasons he was determined to
    disregard the notice provision.  Nothing
    the respondents did affected his decision to do so.

[11]

Accordingly, the appeal is dismissed.

The Cross-Appeal

[12]

Devonlea
Estates Ltd. seeks to reverse the term of the
    trial judges order requiring it to post security (now reduced to half the
    original amount under the agreement).  Mr. Hill and Mr.
Bhoola
seek to reverse the term of the
    judgment requiring them to personally post the security.

[13]

We
    do not agree with either of these submissions.  On the first issue, the builders had a clear obligation to maintain a
    security deposit in accordance with the agreement.
Devonlea
did not do
    this and the trial judge made an order that simply reinstated this component of
Devonleas
obligation.  On the issue of the personal liability of Mr.
    Hill and Mr.
Bhoola
,
in the light of the structure of
Devonlea
and the roles of Mr. Hill and Mr.
Bhoola
, the trial judges decision to assign personal
    liability to them was consistent with the cases he cited in para. 125 of his
    judgment.

[14]

In
    the end, we are satisfied that the trial judge interpreted the agreement in a
    sensible way that was fair to all parties.  The effect of the trial judges decision was to remedy, fairly, each
    sides breach of some of the provisions of the agreement.

[15]

Accordingly,
    the cross-appeal is also dismissed.

Costs

[16]

DiBattista
*
Gambin
Developments Ltd.
shall pay the respondent,
Tas
-Mari
    Inc.,
its costs of the appeal
    the amount of $20,000, plus disbursements and applicable taxes.
DiBattista
*
Gambin
Developments Ltd.
shall also pay the respondents,
Ballantry
Homes (Fletcher's Meadow) Inc., David Hill, David N. Hill,
Atul

Vanmali
,
Devonlea
Estates
    Inc., and Bobby
Bhoola
,
their costs of the appeal in the amount of
    $20,000, plus disbursements and applicable taxes.  In turn, those respondents as
    cross-appellants shall pay
DiBattista
*
Gambin
Developments Ltd.
its costs of the cross-appeal in the amount of $10,000, plus
    disbursements and applicable taxes.

John Laskin J.A.

J.C. MacPherson J.A.

H.S. LaForme J.A.


